DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendment filed 11/18/2020.  Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.
 
Claim Status
Claims 1-7 have been amended. Claims 1-7 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Claims Objections has been withdrawn.
 
Rejections based on Prior Art
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seido (JPH06134638 (A) submitted by Applicant -hereinafter Seido) in view of Kawai et al. (US 20160202690 A1 -hereinafter Kawai) further in view of Yamada et al. (US 2010/0204818 A1 –hereinafter Yamada).
Regarding Claim1, Seido teaches a tool management system comprising: 
a tool management device (see [0012]; Seido: "the personal computer 8") configured to manage information on a tool used by a machine tool to perform machining according to a program (see Abstract, Seido: “This image information is processed in the image processing unit 8a, and then fed to a tool characteristic level computing unit 8b. In the unit 8b, the characteristic level of the tool T1 is extracted and computed. In a collation and recognition unit 8c, the characteristic level data of the tool T11 extracted and computed by the unit 8b is compare with the master data on the tool T1, and then whether the tool T1 image taken corresponds with the tool T1 designated by an NC device 3 or not is recognized.” See [0005]; Seido: “it is necessary to execute the NC machining program based on these unique dimensions when performing That is, the image processing unit 8a, the tool characteristic level computing unit 8b, and the collation and recognition unit 8c of the personal computer 8 manage image information of the tool T1 to perform machining); and 
a numerical controller configured to control the machine tool (see [0005]; Seido: “since each mounted tool has its own dimensions (tool length, tool diameter, etc.), it is necessary to execute the NC machining program based on these unique dimensions when performing machining”), wherein 
the numerical controller (see [0012]; Seido: "NC device 3") comprises a tool attachment detection unit configured to notify the tool management device (see [0012]; Seido: "the personal computer 8") of information on a mounted state of the tool in the machine tool (see [0010]; Seido: "A plurality of tools T (tool numbers T1, T2, ..., Tn) are mounted on a magazine 1 of a machining center". See [0012]; Seido: "FIG. 1 shows a state in which the tool T1 designated by the NC device 3 has been sent to the tool-side fixed position 4 by the magazine 1. The tool T1 that has reached the tool-side fixed position 4 is photographed by the photographing device 5. The photographed image of the tool T1 is transferred from the photographing device 5 to the image processing unit 8a of the information processing device, for example, the personal computer 8 as image information, and processed according to the processing flow described below." The photographing device 5 reads on ‘a tool attachment detection unit’, and the mounted state of the tool T1 reads on ‘a mounted state of the tool in the machine tool.’ That is, the NC device 3 comprises the photographing device that transfers image information of the mounted state of the tool T1 to the personal computer.), 
the tool management device comprises (see [0012]; Seido: "the personal computer 8")
(a) a tool object data generation unit (see [0012]; Seido: "the tool feature amount computing unit 8b of the personal computer 8”) configured to receive, from the tool attachment detection unit (see [0012]; Seido: "The photographing device 5”), the information on the mounted state of the tool in the machine tool (see [0012]; Seido: "after the image processing unit 8a performs image processing such as binarization processing on the image data, the feature amount of the tool T1 is extracted and calculated from the image data. This processing is performed by the tool feature amount computing unit 8b of the personal computer 8. The tool feature amount calculation unit 8b counts the number of pixels at a predetermined position from the image data and extracts and calculates the feature amount.” That is, the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1) and generate tool object data (see [0012]; Seido: "The extracted and calculated feature amount data of the tool T1 is sent to the collation recognition unit 8c of the personal computer 8 and temporarily stored therein.” That is, the extracted and calculated feature amount data of the tool T1 reads on ‘tool object data’), and 
(b) (see [0007]; Seido: “a master data registration unit in which master data for each tool mounted in the magazine is registered in advance”) in which (see [0018]; Seido: "When the type and size of the tool T are automatically measured by the above-described aspect, it is possible to automatically set the optimum machining conditions corresponding to this. Various standard machining conditions determined by the type and size of the tool Tare registered in advance in the optimum machining condition setting unit 8e of the personal computer 8". See [0010]; Seido: "master data P (P1, P2... Pn) is used as master data"), and wherein the tool object data includes the information on the mounted state of the tool (see [0012]; Seido: "the NC device 3 specifies the tool number T1 in the master data registration unit 2, calls the master data P1 for the tool T1 that has been measured and registered in advance, and transfers this to the collation recognition unit 8c.")
However, Seido does not explicitly teach the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted; and a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types.
Kawai from the same or similar field of endeavor teaches
a tool management data storage unit (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 32”) configured to store tool management data (see [0024]; Kawai: “toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end in which (i) tool type data including information common to tool types types (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)". That is, the types of the tools in Fig. 3 comprise common tool data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido to include Kawai's features of storing tool management data in which tool type data including information common to tool types. Doing so would group the same tool type together in order to quickly and easily find the tool in a storage facility, such as a toolroom. (Kawai, [0006])
However, it does not explicitly teach the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted.
Yamada from the same or similar field of endeavor teaches the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted (see [0008]; Yamada: “attached tool information including a tool that is currently attached to the processing device and a tool holder to which the tool is attached”. See [0049]; Yamada: “later-described attached tool data (data including all the tool holder names, each of which is associated with a tool number of a tool currently being attached…)”. That is, the attached tool data/information comprises the tool number of a tool currently being attached that is associated with tool holder name of the machine tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido and Kawai to include Yamada’s features of the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted. Doing so would remove all the unnecessary tools to avoid occurrence of such interference between the unnecessary tool and the workpiece. (Yamada, [0006])

Regarding Claim 6, Seido teaches a tool management device configured to manage information on a tool used by a machine tool performs machining according to a program (see [0005]; Seido: "since each mounted tool has its own dimensions (tool length, tool diameter, etc.), it is necessary to execute the NC machining program based on these unique dimensions when performing machining"), the tool management device comprising:
a tool object data generation unit (see [0012]; Seido: "the tool feature amount computing unit 8b of the personal computer 8”) configured to receive, from a tool attachment detection unit (see [0012]; Seido: "The photographing device 5”), information on a mounted state of the tool in the machine tool (see [0012]; Seido: "after the image processing unit 8a performs image processing such as binarization processing on the image data, the feature amount of the tool T1 is extracted and calculated from the image data. This processing is performed by the tool feature amount computing unit 8b of the personal computer 8. The tool feature amount calculation unit That is, the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1), 
(see [0007]; Seido: “a master data registration unit in which master data for each tool mounted in the magazine is registered in advance”) in which (ii) the tool object data including information on each individual tool are associated with one another (see [0018]; Seido: "When the type and size of the tool T are automatically measured by the above-described aspect, it is possible to automatically set the optimum machining conditions corresponding to this. Various standard machining conditions determined by the type and size of the tool Tare registered in advance in the optimum machining condition setting unit 8e of the personal computer 8". See [0010]; Seido: "master data P (P1, P2... Pn) is used as master data"); 
wherein the tool object data includes the information on the mounted state of the tool (see [0012]; Seido: "the NC device 3 specifies the tool number T1 in the master data registration unit 2, calls the master data P1 for the tool T1 that has been measured and registered in advance, and transfers this to the collation recognition unit 8c.").
the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted; a tool management data storage unit configured to store tool management data in which (i) tool type data including information common to tool types.
Kawai from the same or similar field of endeavor teaches
a tool management data storage unit (see [0020]; Kawai: “a tool database 34 is formed by the toolroom database 30 and the tool magazine database 32”) configured to store tool management data (see [0024]; Kawai: “toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end mill and a drill)”. See [0025]; Kawai: “the tool magazine database 32 contains, in relation to all of the tools, presently stored in the tool magazine of a machine tool, to which the tool management system of the invention is applied, data such as the types (such as a square end mill, a ball end mill and a drill)”) in which (i) tool type data including information common to tool types types (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)". That is, the types of the tools in Fig. 3 comprise common tool data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido to include Kawai's features of storing tool management data in which tool type data including information common to tool types. Doing so would group the same tool type together in order to quickly and easily find the tool in a storage facility, such as a toolroom. (Kawai, [0006])
the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted.
Yamada from the same or similar field of endeavor teaches the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted (see [0008]; Yamada: “attached tool information including a tool that is currently attached to the processing device and a tool holder to which the tool is attached”. See [0049]; Yamada: “later-described attached tool data (data including all the tool holder names, each of which is associated with a tool number of a tool currently being attached…)”. That is, the attached tool data/information comprises the tool number of a tool currently being attached that is associated with tool holder name of the machine tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido and Kawai to include Yamada’s features of the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted. Doing so would remove all the unnecessary tools to avoid occurrence of such interference between the unnecessary tool and the workpiece. (Yamada, [0006])

Regarding Claim 7, Seido teaches a tool management method in which a tool management device manages information on a tool used by a machine tool which performs machining according to a program, the tool management method comprising:
receiving information on a mounted state of the tool in the machine tool (see [0012]; Seido: "after the image processing unit 8a performs image processing such as binarization processing on the image data, the feature amount of the tool T1 is extracted and calculated from the image data. This processing is performed by the tool feature amount computing unit 8b of the personal computer 8. The tool feature amount calculation unit 8b counts the number of pixels at a predetermined position from the image data and extracts and calculates the feature amount.” That is, the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1), 
generating tool object data including the information on the mounted state of the tool (see [0012]; Seido: "The extracted and calculated feature amount data of the tool T1 is sent to the collation recognition unit 8c of the personal computer 8 and temporarily stored therein.” That is, the extracted and calculated feature amount data of the tool T1 reads on ‘tool object data’); and
storing tool management data in which (ii) the tool object data including information on each individual tool are associated with one another (see [0018]; Seido: "When the type and size of the tool T are automatically measured by the above-described aspect, it is possible to automatically set the optimum machining conditions corresponding to this. Various standard machining conditions determined by the type and size of the tool Tare registered in advance in the optimum machining condition .
However, Seido does not explicitly teach the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted; and storing tool management data in which (i) tool type data including information common to tool types.
Kawai from the same or similar field of endeavor teaches
storing tool management data (see [0024]; Kawai: “toolroom database 30 contains, in relation to all of the tools, presently stored in a toolroom for keeping tools, data such as the types (such as a square end mill, a ball end mill and a drill)”. See [0025]; Kawai: “the tool magazine database 32 contains, in relation to all of the tools, presently stored in the tool magazine of a machine tool, to which the tool management system of the invention is applied, data such as the types (such as a square end mill, a ball end mill and a drill)”) in which (i) tool type data including information common to tool types types (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)". That is, the types of the tools in Fig. 3 comprise common tool data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido to include Kawai's features of storing tool management data in which tool type data including information common to tool types. Doing so would group the same tool type together in order to quickly and easily find the tool in a storage facility, such as a toolroom. (Kawai, [0006])
the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted.
Yamada from the same or similar field of endeavor teaches the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted (see [0008]; Yamada: “attached tool information including a tool that is currently attached to the processing device and a tool holder to which the tool is attached”. See [0049]; Yamada: “later-described attached tool data (data including all the tool holder names, each of which is associated with a tool number of a tool currently being attached…)”. That is, the attached tool data/information comprises the tool number of a tool currently being attached that is associated with tool holder name of the machine tool). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Seido and Kawai to include Yamada’s features of the information on the mounted state indicating a correspondence of the tool with the machine tool in which the tool is mounted. Doing so would remove all the unnecessary tools to avoid occurrence of such interference between the unnecessary tool and the workpiece. (Yamada, [0006])

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Seido in view of Kawai in view of Yamada further in view of Yi et al. (US 2016/0187871 A1 -hereinafter Yi).
Regarding Claim 2, the combination of Seido, Kawai, and Yamada teaches the limitations as described in claim 1, Seido teaches wherein
the tool type data is uniquely identified by a tool type name (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)".),
the program specifies, by the tool type name, a tool to be used (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)"); and
the numerical controller further comprises a tool selection unit configured to select the tool mounted in the machine tool with reference to the tool management data (see [0012]; Seido: "Then, the collation recognition unit Sc collates the feature amount data of the tool T1 extracted and calculated by the tool feature amount calculation unit Sb with the master data P1 of the tool T1, so that the photographed tool T1 is the NC device"), 
However, Seido does not explicitly teach the tool type data is capable of being uniquely identified by a tool type name; the tool object data is uniquely identified by a tool name, the program specifies a use tool by the tool type name ... based on the tool type name described in the program.
Kawai from the same or similar field of endeavor teaches:
the tool type data is uniquely identified by a tool type name (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)".),
the program specifies a use tool by the tool type name (see Fig. 3 and [0023]; Kawai: "tool data such as the types of the tools (such as a square end mill, a ball end mill and a drill)".),
The same motivation to combine Seido and Kawai set forth for Claim 1 equally applies to Claim 2.
However, it does not explicitly teach: the tool object data is capable of uniquely identified by a tool name; ... based on the tool type name described in the program.
Yi from the same or similar field of endeavor teaches the tool object data is capable of uniquely identified by a tool name (see [0077]; Yi: "the tool name 410 is a column representing a name of a corresponding tool."); 
... based on the tool type name described in the program (see [0077]; Yi: "The type 409 of the tool is a column representing the type of corresponding tool in a form of an image of the type". See [0078]; Yi: "The inherent information 411 about a tool are columns representing inherent information about a corresponding tool, and contents of displayed information are changed according to the type of tool. Accordingly, when a focus moves to another row in the tool management image, an item displayed in the inherent information 411 of the tool is changed.").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Seido, Kawai, and Yamada to include Yi's features of the tool object data is capable of uniquely identified by a tool name and being based on the tool type name described in the program. Doing so would help the user to intuitively recognize an installation state of the tool based on information of the image to 

Regarding Claim 3, the combination of Seido, Kawai, Yamada, and Yi teaches the limitations as described in claim 2, Kawai teaches further comprising a computer aided manufacturing device (CAM) for creating the program, wherein the CAM comprises a program creation unit configured to create the program by using the tool type name (see [0026]; Kawai: "The program analyzing section 12 receives an NC program from the CAM system 26 and analyzes the NC program to extract the tool numbers necessary to execute the respective machining processes of the NC program whereby a necessary tool list is created by associating the information, such as types, the diameters and the lengths of the respective tools with the tool numbers and the pot numbers of the tool pots to which the tools are fitted in the tool magazine").
The same motivation to combine Seido and Kawai set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 4, the combination of Seido, Kawai, Yamada, and Yi teaches the limitations as described in claim 2, Seido teaches wherein the tool attachment detection unit is configured to
identify the tool name of the tool and a magazine (see [0012]; Seido: "FIG. 1 shows a state in which the tool Tl designated by the NC device 3 has been sent to the tool-side fixed position 4 by the magazine 1.") and a pot in which the tool is mounted when the tool is mounted in the machine tool (see [0014]; Seido: "In this  and 
notify the tool management device of the identified information as the information on the mounted state of the tool (see [0010]; Seido: "In this embodiment, the tool T designated in the designated pot of the magazine 1 is manually mounted based on the data described in the NC machining program. The NC machining program is stored in the NC device 3 of the machining center.").

Regarding Claim 5, the combination of Seido, Kawai, Yamada, and Yi teaches the limitations as described in claim 4, Yi teaches wherein the tool attachment detection unit is configured to further notify the tool management device of information on the life or offset of the tool as the information on the mounted state of the tool (see [0057]; Yi: "the turret tool management apparatus 200 may display a pop-up window for correcting the tool installation information through the selected tool correction soft key. Here, when the turret tool management apparatus 200 receives desired information, such as the offset number, the rotation direction of the spindle, and the internal/external cutting oil, and a confirmation button from the user, the turret tool management apparatus 200 stores the information selected by the user. Further, the turret tool management apparatus 200 performs a process S312 of checking whether the tool installation information is normal.").
The same motivation to combine Seido, Kawai, Yamada, and Yi set forth for Claim 2 equally applies to Claim 5.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the third page of the remarks (numbered as page 7) which recites:
“Applicant respectfully disagrees with the Office's interpretation of the claims and the reference. Nevertheless, solely for the purpose of expediting prosecution, Applicant amends claim 1 to recite the following features.”

Examiner notes that the argument is moot in view of new grounds of rejection, as necessitated by the amendment. A new reference, namely Yamada, has been relied upon to reject the limitations incorporated in the amendment.

With respect to applicant’s argument located within the forth page of the remarks (numbered as page 8) which recites:
“Seido is silent with respect to "a tool object data generation unit" configured to receive ... the information on the mounted state of the tool indicating a correspondence of the tool with the machine tool in which the tool is mounted, and generate tool object data". Kawai does not cure the deficiency of Seido.”

The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Seido [0012] discloses the tool feature amount calculation unit 8b receives, from the photographing device, the image data/information of the mounted state of the tool T1, then the extracted and calculated feature amount data of the tool T1 reads on ‘tool object data’. That is, Seido still reads on the limitation “a tool object data generation unit" configured to receive ... the 
For similar as those presented above with respect to independent claim 1, claims 6 and 7 are rejected in view of the cited references.
Dependent claims 2-5 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117